Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit and controller” in claim 10 and “cloud management device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatt et al. (US 2020/0267212, hereinafter Chatt).

Regarding claim 1, Chatt discloses 
A cloud management method by a cloud management device (paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10) in a cloud platform environment (Fig. 2 cluster 1, paragraph [0028]: The present disclosure describes a computer based tool for using a state manager to perform a pod-based vertical scaling in a multi-tenant node based environment in a cluster environment, for example, a Kubernetes cluster), the method comprising:
determining whether a plurality of pods are overloaded (Fig. 4, paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; paragraph [0060]: threshold could be configured at a predetermined threshold, 90% CPU usage for example, that when hit sends a message to the State Manager 18 to indicate that it will soon need a new pod 16 with greater CPU capabilities; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources);
identifying resource usage current states of a cluster and a node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources); and
determining a method of scaling resources of a specific pod that is overloaded from among the plurality of pods, according to the resource usage current states of the cluster and the node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), and scaling the resources of the specific pod according to the determined method (Fig. 4, paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14).

Regarding claim 2, Chatt discloses 
wherein scaling comprises, when available resources of a specific node including the specific pod are less than resources allocated to the specific pod (paragraph [0038]-[0040]: To inspect the node allocatable resources available in a cluster 10, standard commands may be run, with the returned output containing capacity and allocatable fields with measurements for ephemeral storage, memory, and CPU, as an example; Allocatable resources are calculated in the following way: Allocatable=Capacity-Reserved-Eviction Threshold. For memory resources, the engine reserves the following in a Kubernetes cluster: 25% of the first 4 GB of memory 20% of the next 4 GB of memory (up to 8 GB) 10% of the next 8 GB of memory (up to 16 GB) 6% of the next 112 GB of memory (up to 128 GB) 2% of any memory above 128 GB; paragraph [0053]: There will be a program running on a loop within a processor of each pod 16 which will periodically initiate a POST HTTP request to the state manager, notifying it of the desired capacity in the case where the pod needs more resources. The desired capacity could be one of many pre-defined buckets of resources e.g. 2 GB, 4 GB, 8 GB of memory, and the pod 16 could simply request to enter the next bucket when its own resources are approaching the upper boundary of the previous bucket; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), scaling the resources of the specific pod by increasing the resources allocated to the specific pod (Fig. 4, paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources).

Regarding claim 8, Chatt discloses 
wherein scaling comprises, when available resources of a specific node including the specific pod are less than or equal to a threshold value (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), scaling the resources of the specific pod by creating a pod replica in another node in a cluster including the specific pod by replicating the same pod as the specific pod, and by setting the specific pod and the pod replica to perform a same service (Fig. 4 create a pod with the increased computing resources on an existing node; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources).

Regarding claim 9, Chatt discloses 
wherein scaling comprises, when all available resources of all nodes in the cluster including the specific pod are less than or equal to a specific value (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14. Otherwise, the state manager 18 will create a new node 14 within the cluster 10 and handle the transfer of the pod 16 to the new node 14, with the requested resources; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), scaling the resources of the specific pod by creating a pod replica in a node of another cluster by replicating the same pod as the specific pod, and by setting the specific pod and the pod replica to perform a same service (Fig. 4 create a pod with the increased computing resources on a newly created node; paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14. Otherwise, the state manager 18 will create a new node 14 within the cluster 10 and handle the transfer of the pod 16 to the new node 14, with the requested resources; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources).

Regarding claim 10, Chatt discloses 
A cloud management device comprising:
a communication unit (paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; the server inherently includes interface(s) or port(s) for communication) configured to receive state information of a plurality of pods (Fig. 4, paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; paragraph [0060]: threshold could be configured at a predetermined threshold, 90% CPU usage for example, that when hit sends a message to the State Manager 18 to indicate that it will soon need a new pod 16 with greater CPU capabilities; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources) and resource usage current state information of a cluster and a node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources); and
a controller (paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; paragraph [0070]: processor) configured to determine whether the plurality of pods are overloaded (Fig. 4, paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; paragraph [0060]: threshold could be configured at a predetermined threshold, 90% CPU usage for example, that when hit sends a message to the State Manager 18 to indicate that it will soon need a new pod 16 with greater CPU capabilities; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), to identify resource usage current states of the cluster and the node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), and to determine a method of scaling resources of a specific pod that is overloaded from among the plurality of pods, according to the resource usage current states of the cluster and the node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), and to scale the resources of the specific pod according to the determined method (Fig. 4, paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chatt et al. (US 2020/0267212, hereinafter Chatt) in view of Jha et al. (US 2020/0151018, hereinafter Jha).

Regarding claim 11, Chatt discloses 
A cloud system comprising:
a cloud platform comprising a cluster (Fig. 2 cluster 1, paragraph [0028]: The present disclosure describes a computer based tool for using a state manager to perform a pod-based vertical scaling in a multi-tenant node based environment in a cluster environment, for example, a Kubernetes cluster), a plurality of nodes (Fig. 2 nodes), and a plurality of pods (Fig. 2pods); and
a cloud management device (paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10) configured to determine whether the plurality of pods are overloaded (Fig. 4, paragraph [0050]: The State Manager 18 is a program which could run on a server which is external to the cluster 10, and would be able to access the pods 16 within the system through a proxy or load balancer, which would be built into the cluster 10; paragraph [0060]: threshold could be configured at a predetermined threshold, 90% CPU usage for example, that when hit sends a message to the State Manager 18 to indicate that it will soon need a new pod 16 with greater CPU capabilities; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), to identify resource usage current states of the cluster and the node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), and to determine a method of scaling resources of a specific pod that is overloaded from among the plurality of pods, according to the resource usage current states of the cluster and the node (Fig. 4, paragraph [0027]: if a node is consistently running at 70% CPU usage and the node CPU usage starts to increase over time, it may be necessary to use resources from a different node to accommodate the increased usage; (ii) if all nodes are operating at or near capacity a new node with additional capacity may need to be created to accommodate the increased usage; paragraph [0061]: The state manager 18 can at this point determine whether it is likely that a new node 16 will need to be created to accommodate this request or if there is an already available node 16 with sufficient free space for a pod 16 with a need for increased resources), and to scale the resources of the specific pod according to the determined method (Fig. 4, paragraph [0054]: If there are enough resources available within the current node 14 (which the state manager 18 will store), then the pod 16 will be scaled within the current node 14).
Chatt does not disclose a cloud platform comprising a plurality of clusters. Jha discloses a cloud platform comprising a plurality of clusters (paragraph [0016]: Kubernetes; paragraph [0024]: The various physical and virtual components of the computing clusters 106 can process workloads 121 (e.g., 121a . . . 121e). Workloads 121 can represent virtual machines, containers, or applications executed on nodes 118 within the HCI. Additionally, a workload 121 can include a pod, which represents a set of running containers. A pod can also represent a single container. A pod can represent an application and its dependences, such as other applications, services, and data stores, that are necessary to deploy the application in a cluster; paragraph [0029]: The orchestrator service 148 can also manage computing clusters 106, as well as the physical and virtual computing resources that make up the computing clusters 106). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Chatt by managing, by orchestrator service, multiple clusters including respective pods of Jha. The motivation would have been to achieve optimal workload placement while considering resource usage and resource constraints (Jha paragraph [0019]).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        10/18/2021